Citation Nr: 1423414	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-14 568	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was transferred to the RO in Oakland, California in June 2008.  The Veteran testified at a Board hearing held at the Oakland RO in February 2011.  The Board previously remanded this case in March 2011 and August 2012.

The Board again emphasizes that the issue for consideration is whether the Veteran has a separate disorder of sleep apnea secondary to service-connected posttraumatic stress disorder (PTSD).  Other, non-organic sleeping problems related to PTSD are considered as a symptom of PTSD, and thus are included in the rating assigned for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Regrettably, another remand is required, as the Board's August 2012 remand instructions were not fulfilled.

The Board's August 2012 remand instructions required that the Veteran be afforded a VA examination with an opinion as to whether his service-connected PTSD caused or chronically worsened his sleep apnea.

The record shows that the Veteran attended a VA examination in December 2012.  After evaluating the Veteran, the examiner concluded that the Veteran's sleep apnea did not originate in service, and provided a rationale for that opinion.  The examiner also concluded that the Veteran's PTSD did not cause the sleep apnea, and offered a 
rationale based on certain medical literature.  

As to whether the PTSD aggravated the sleep apnea, however, the examiner offered inconsistent conclusions.  He checked the box indicating that it was at least as likely as not that the PTSD aggravated the sleep apnea, but in the section for offering a rationale, he stated that the Veteran's sleep apnea was not caused or aggravated by the PTSD.  

The Board is unable to determine the examiner's intended opinion as to aggravation.  The rationales offered by the examiner consist of noting the absence of sleep apnea in service, and the first diagnosis of sleep apnea in 2005.  Neither circumstance has any relevance to the question of whether PTSD chronically worsened the sleep apnea.

Given the ambiguity as to the examiner's opinion concerning the matter of aggravation, and as he in any event did not offer an intelligible rationale for either opinion, the Board finds that further remand for clarification of the December 2012 examination report is required.

The Board lastly notes that the Veteran in July 2012 appointed the California Department of Veterans Affairs as his representative, replacing the Disabled American Veterans.  The AMC thereafter mistakenly sent a February 2013 supplemental statement of the case to the Disabled American Veterans.  On remand, the AMC must send a copy of the February 2013 supplemental statement of the case to the Veteran's actual representative.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's current representative a copy of the February 2013 supplemental statement of the case.

2.  The RO/AMC should return the claims files to the VA examiner who conducted the December 2012 VA examination of the Veteran and request that he clarify the following:

      Did the Veteran's service-connected PTSD 
      chronically worsen (i.e., aggravate) the Veteran's 
      sleep apnea? 

      A complete rationale for the examiner's opinion should be provided.
      
3.  If and only if the examiner who conducted the Veteran's December 2012 VA examination is unavailable, the RO/AMC should arrange for a VA examination of the Veteran to determine the nature and etiology of any sleep apnea disorder.  All indicated studies, to include a sleep study if necessary, should be performed.  The examiner should provide an opinion as to whether any sleep apnea currently shown or as documented in 2005 was at least as likely as not caused by service-connected PTSD.  The examiner should also provide an opinion as to whether any such sleep apnea was chronically worsened (i.e., aggravated) by the Veteran's service-connected PTSD.  The rationale for any opinions offered must be provided.  

4.  The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO/AMC must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

